ORDER
The Disciplinary Review Board having filed a report with the Court recommending that MARC J. TERNER of POMPTON LAKES, who was admitted to the bar of this State in 1976, and who was thereafter temporarily suspended from practice on August 8, 1990, and who remains suspended at this time, be disbarred for the knowing misappropriation of client funds, and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and MARC J. TERNER is disbarred, effective immediately; and it is further
ORDERED that respondent’s name be stricken from the roll of attorneys of this State; and it is further
ORDERED that MARC J. TERNER be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that MARC J. TERNER comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with disbarred attorney; and it is further
ORDERED that MARC J. TERNER reimburse the Ethics Financial Committee for appropriate administrative costs.